Case 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.1 Pager Ebi 4ma

UNITED STATES DISTRICT COURT May 30, 2019 9:25 AM
FOR THE WESTERN DISTRICT OF MICHIGAN

U.S. DISTRICT COURT

WESTERN DISTRICT OF MICHIGAN
\ B WS $ \ DES for » Ror GG S SA BY:_sik / scanned ~ 17

 

 

(Enter above the full names of all plaintiffs, including prisoner number, in this action.) SUN “Tai al

“QVUSEGTAN, ASSTSTNT CP.ADWESTCOMB, =—=»-»-_ Dewan deck
reurenasr (Curvy. )Renbeau,  2:19-cv-105

(Enter above the full name of the defendant or defendants in this action.) Gordon J. Quist, U.S. District Judge

 

 

Maarten Vermaat, Magistrate Judge

COMPLAINT

I. Previous Lawsuits

CAUTION: The Prison Litigation Reform Act has resulted in substantial changes in the ability of incarcerated
individuals to initiate lawsuits in this and other federal courts without prepayment of the civil action filing fee.
Accurate and complete responses are required concerning your litigation history. Generally, a plaintiff's failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $400.00 filing fee regardless of whether your
complaint is dismissed.

 

 

 

 

 

A. Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? Yes No Oo
B. If your answer to question A was yes, for each lawsuit you have filed you must answer questions 1 through 5 below.
Attach additional sheets as necessary to answer questions | through 5 below with regard to each lawsuit.
1. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.
2. Is the action still pending? YesO NoO
a. Ifyour answer was no, state precisely how the action was resolved:
3. Did you appeal the decision? YesO No
4. Is the appeal still pending? YesQ NoO
a. If not pending, what was the decision on appeal?
5. Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? YesO NoO

Il. Place of Present Confinement MECOATLGAN REFORM pEOM C&nrr)

If so, explain:

 

 

 

If the place of present confinement is not the place you were confined when the occurrence that is subject of instant lawsuit
arose, also list the place you were confined:

 

 
Case 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.2 Page 2 of 14
Ill. Parties

we o

A. Plaintiffs)

Place your name in the first blank and your present address in th e second blank. Provide the same information for any additional
plaintiffs. Attach extra sheets as necessary.

Name of Plaintiff

 

Address

 

B. Defendant(s)

Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an
official and/or personal capacity. If there are more than four defendants, provide the same information for each additional defendant.
Attach extra sheets as necessary.

Name of Defendant #1 . , J

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #2

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #3

 

Position or Title

 

Place of Employment & 3
Address

 

Official and/or personal capacity?

 

Name of Defendant #4

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #5

 

Position or Title

 

Place of Employment
Address acc he iW

—— - ~ a ~ =

 

Official and/or personal capacity?

 
Se 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.3 Page 3 of 14

 

 

 

 

 

 

Case

MAS ©. ta

 

 

fA) GN he

Vier \a

 

Qo aks

 

 

 

 

 

 

and

 

  

lge mmscpaduch report & cedabladion .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.4 Page 4 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\. Whe Court \nos ‘ Miscierdon OVvel We or tg
charms! cx? Viol Eek,
\a&rioY\ Of PEAY od CoO)sSts HONG un mS UY Ove 2
— Raine Sian dlsaa.

“Susans ses dor} choins Under 28 US.0,81367.

_

zi Awl Se

 

 
Case 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.5 Page 5 of 14

 

 

 

 

 

 

 

 

4, Dedendoant —__MWeateomla QA) wos Yne Phisieiacs—
—fesistorct ok The Wiper Max Corcee Mona Facility QM wor
Dee . ( i .

 

x adusteial Yax\ Munising Whaqgua, She Xe being, sued by
—hee individunl copacity.

 

 

Be lendaa — YU acter A) | one Oo
' cs ay \)
(A SO VG FOR 2m 4%) \ ptr WG SS CA Lx

 

 

 

 

 

 

 

\nYor mek (YLa. htiegs “Waa Woe 2A. Westcomla seduced Sars
Insulin ook Ma Pndos J NIOON), OA evening.

Pharos &

—eud lis closes laa LR, ses Wo Orso2\.

 

 

 
Cape 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.6 Page 6 of 14

 

 

 

 

‘L « Vv. ee, i ms BL \ie Y] 4 Coe Ser Cy Ga ¢ A\CC. GAA : Ve
oC CU 0 1
VP. We 2 rcomlo (ey LL) (NCA CAY hy PEs Oo OSTA AEA CLAN e (AWN. CA OO! St

 

 

Mbdor. olisay ord Oporadioo, Peoredusess See, Gartante “Tae

—__LME=- Ol - Ol-N7$IID3.

 

 

 

 

‘a. © " dan , A A of 19, AV 4 A 4 } 1) DA'e Lie A = Po S “oO
Poa. Ww Lepynl Ontxctk (YOA ALCAILOY\ A wy iT Higa, i {Ve LAANY |
Unannk

\2,

__ Wo, Bey
___ ne «

 

 

 

PA Awe
Pack

LB, Hdanwncy 2e,dnie, MNO Bigas cequeasted hela Loom.
Ad. Ponpleorm Llp lec to inkeovene ; luk ‘old Doloas
tho \edk davon a : ae :

Mole.

Ln . suc aeiSs Briops Wos beken yo We

2-1 Bin Darcey, Ned ov -
NA 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ase 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.7 Page 7 of 14

 

 

 

 

 

 

a3.Nlo. Beiops = Con-
— duck lout 45 vo ONT

QA Wo. Bore | un aad “led Abe wolicks
Ceyjeo Wy SoM Couto da udeanglallas danaed

—eootees.  @
=p

 

   

 
a 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.8 Page 8 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.9 Page 9 of 14

 

 

 

CeReulkkss) ctemm? Qrom nis claes \ mistoaduck as cequided —
low a KL. Vous ei 1
—_). €

S35

 

i

Pup Vo

 

 

slLorims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—feheteds

0 ons’)

 

 

 

 

 

 

 
Case 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.10 Page 10 of 14

 

 

 

 

ea x
AO. LA, Rondenra OAS rUyes oO FARO AVN V4 OVY Do wy

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.11 Page 11 of 14

|

Ane. eroress. Pigs wader We Forcheec a Pinendeanr ec

 

Loa Ve Unottedk Stokes Constoiiddion.

 

 

 

 

 

 

 

 

 

 

 

 

lshaasinc_anisconduck 5

 

 

 

 

 

 

 

 

   

ically, wad tie allan e

 

 

1 F320 oe ‘D\ N

we purtive damages ta Yue Qiang amouak? —
piatly ond sevethly agains Debadands _

 

Missiensde eiae ba anak Rendsour

 

 

. © pginck ZN Meskennlo

 

 

-

AS 20, coos" omsinst Ld. Rondeorn 4
Crom

 

 

 

 

 

 

 
Case 2:19-cv-00105-GJQ-MV ECF No. 1 filed 05/30/19 PagelD.12 Page 12 of 14

 

 

 

 

1342 W.Main Si.
Deter: oF4 Tonia, Mi Astle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNTY OF 1ONIA
MY COMMISSION EXPIRES Dec 7, 2019

 

ACHNGIN-COUNTFY OF

 

 

 

 

 

 

 
Case 2:19-cv-00105-GJO-M No. 1 filed 05/30/19 PagelD.13 Pag

 

eel ttgetee pH E At

 
EEE '19-cv-00105-GJQ-MV_ECF No. 1 filed 05/30/19. PagelD«LdssPagends

a

|

Re Come (oor)
waar For a

bx 0%

e, N\y. 44866

 
